Exhibit 10.101

$1,200,000.00                                    Atlanta, Georgia
        As of July 17, 2015




PROMISSORY NOTE




FOR VALUE RECEIVED, HIGHLANDS ARKANSAS HOLDINGS, LLC, a Delaware limited
liability company (hereinafter referred to as “Maker”), promises to pay to the
order of ADCARE HEALTH SYSTEMS, INC., a Georgia corporation (hereinafter,
together with any other holder hereof, referred to as “Holder”), or to such
other party or parties as Holder from may from time to time designate in
writing, the principal sum of ONE MILLION TWO HUNDRED THOUSAND AND 00/100
DOLLARS ($1,200,000.00), together with simple interest accruing on the unpaid
balance of this Note at a rate equal to twelve and one-half percent (12.5%) per
annum (the “Interest Rate”).


The principal sum of this Note together with all accrued and unpaid interest is
due and payable on August 13, 2015 (the “Maturity Date”).


The principal amount of the Note may be prepaid in whole from time to time and
at any time without premium or penalty.


If the payment obligation under this Note is not paid when due, the Holder shall
provide written notice of default to the Maker at the address written above, and
Maker will have five (5) days from the receipt of such written notice to cure
the default. If Maker fails to cure any payment default within the cure period,
the Maker will be obligated to pay the Holder’s costs of collection, including
reasonable attorney fees actually incurred. Any payment which is not paid within
the cure period (including that which may become due upon acceleration as
hereinafter provided) will bear interest at the rate which is eight percent (8%)
per annum in excess of the Interest Rate (the “Default Rate”), from the date of
the payment default until paid.


If Maker fails to pay when due any amount payable hereunder, then, after the
notice and expiration of the cure period described above, the entire unpaid
principal balance of this Note, together with accrued interest thereon, will, at
the option of Holder, be immediately due and payable, and Holder may proceed
forthwith to collect the same regardless of the stipulated date of maturity,
TIME BEING OF THE ESSENCE HEREOF FOR ALL PURPOSES. Neither Holder’s failure to
exercise this right of acceleration of the maturity of the indebtedness
evidenced hereby, nor Holder’s acceptance of one or more past due installments,
nor Holder’s granting of any indulgences from time to time, will constitute a
novation of this contract or a waiver of the right of Holder thereafter to
insist upon strict compliance with the terms of this Note.


No extension of time for the payment of this Note or any installment due
hereunder will release, discharge, modify or change the liability of the Maker
or any endorser under this Note.





1


HNZW//3583-1    

--------------------------------------------------------------------------------



This Note may not be assigned to or assumed by any other party, without the
express written consent of the Holder.


Maker covenants and agrees that until all principal and interest due under this
Note have been paid in full that it and its affiliated entities shall not pledge
the accounts receivable relating to any of the Facilities (as defined in that
certain Sublease Guaranty dated as of April 30, 2015, as amended, given by Maker
in favor of Holder).


Notwithstanding any provision of any agreement between Maker and/or its
affiliates on one hand and Holder and/or its affiliates on the other hand
(including, without limitation, those certain Operations Transfer Agreements
relating to the Facilities), Maker (on behalf of itself and its affiliates)
acknowledges and agrees that funds received by Holder (or its affiliates) prior
to the receipt of Medicare tie-in notices for the Facilities (collectively, the
“Medicare Funds”) shall be held by Holder as collateral until all principal and
interest due under this Note have been paid in full. If all principal and
interest due under this Note is not paid in full on or before the Maturity Date,
Maker may apply the Medicare Funds to principal and interest due hereunder. Upon
payment in full of all amounts due hereunder, Holder shall promptly disburse to
Maker the balance of the Medicare Funds held by Holder and, thereafter, all
future Medicare Funds received by Holder (or its affiliates) shall be disbursed
in accordance with the Operations Transfer Agreements.


The terms of this Note are binding upon and inure to the benefit of the parties,
and their respective legal representatives, successors and assigns. This
instrument is governed by the laws of the State of Georgia without regard to
conflicts of laws principles.


















[SIGNATURES ON NEXT PAGE]





2
.    




HNZW//3583-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Maker has executed and delivered this Note under seal
effective as of the day and year first above written.


 
 
HIGHLANDS ARKANSAS HOLDINGS,
 
 
LLC, a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ R. Denny Barnett
(SEAL)
 
 
Name:
R. Denny Barnett
 
 
 
Title:
Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    




